

115 HR 5643 IH: Jobs, Not Waste Act
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5643IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Ms. Rosen introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Energy from taking any action relating to the licensing, planning,
			 development, or construction of a nuclear waste repository until the
			 Director of the Office of Management and Budget submits to Congress a
			 study on the economic viability and job-creating benefits of alternative
			 uses of the Yucca Mountain site.
	
 1.Short titleThis Act may be cited as the Jobs, Not Waste Act. 2.Studying the economic benefit of alternative uses of Yucca Mountain site (a)In generalThe Secretary of Energy may not take any action relating to the licensing, planning, development, or construction of a nuclear waste repository at the Yucca Mountain site until—
 (1)the Director of the Office of Management and Budget submits to Congress, and makes available to the public, a study on the economic viability and job-creating benefits of alternative uses of the Yucca Mountain site as outlined in GAO Report 11–847, published on September 16, 2011, including—
 (A)defense activities, such as a command facility for unmanned aircraft systems; (B)a secure electronic data center;
 (C)the development of renewable energy sources; and (D)scientific research; and
 (2)Congress holds a hearing on the alternative uses under subparagraphs (A) through (D) of paragraph (1).
 (b)DefinitionIn this Act, the term Yucca Mountain site has the meaning given such term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
			